Case 3:19-cv-00260-RGJ-LLK Document 110 Filed 01/04/21 Page 1 of 10 PageID #: 2817




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


   GEORGE GILLETT,                                                                           Plaintiff

   v.                                                         Civil Action No. 3:19-cv-00260-RGJ

   SPIRIT COMMERCIAL AUTO RISK                                                           Defendants
   RETENTION GROUP, INC.,
   CTC TRANSPORTATION INSURANCE
   SERVICES, LLC,
   and
   SARMAN TRUCKING, LLC,


                                                                        MEMBER CASE:

   GEORGE GILLETT,                                                                           Plaintiff

   v.                                                         Civil Action No. 3:20-cv-00058-RGJ

   THOMAS MULLIGAN, et al.,                                                              Defendants


                             MEMORANDUM OPINION & ORDER

         Defendant Spirit Commercial Auto Risk Retention Group, Inc. (“Spirit”) moves the Court

  to reconsider its Order [DE 86] denying Spirit’s motion to dismiss [DE 11] Plaintiff George

  Gillett’s (“Gillett”) complaint for lack of subject matter jurisdiction. [DE 86]. The motion is fully

  briefed [DE 93; DE 102]. Spirit also moves for a hearing. [DE 103]. For the reasons below, the

  Court GRANTS IN PART Sprit’s motion to reconsider, DENIES Spirit’s motion for hearing,

  STAYS Gillett’s claims against Spirit pending the liquidation proceedings in Nevada, and

  AMENDS the last paragraph of Section II.B.7 of its prior ruling on Sprit’s motion to dismiss [DE

  74 at 2023] in accordance with this Order.
Case 3:19-cv-00260-RGJ-LLK Document 110 Filed 01/04/21 Page 2 of 10 PageID #: 2818




            I.     BACKGROUND

            The full facts and background are in the Court’s previous order [DE 74]. On January 11,

  2019, the Nevada Commissioner of Insurance petitioned the Eighth Judicial District Court of the

  State of Nevada (“Liquidation Court”) for an order appointing a Receiver over Spirit. On January

  18, 2019, the Liquidation Court issued a temporary restraining order appointing the Nevada

  Commissioner of Insurance as Temporary Receiver over Spirit. [DE 11-1]. On February 21, 2019,

  Gillett filed this action against Spirit seeking a judgment against Spirit for the full amount of the

  judgment obtained against Sarman up to the state limit of the MCS-90 endorsement. Gillett also

  seeks from Spirit any equitable, declaratory, injunctive, and other relief to which Gillett is entitled,

  including, but not limited to, an order or decree directing Spirit (and CTC1) to pay in full the

  judgment entered against Sarman. [DE 1-2]. On February 27, 2019, the Liquidation Court issued

  a permanent injunction (“Injunction”) and appointed the Nevada Commissioner of Insurance as

  the Permanent Receiver over Spirit. [DE 11-1 at 176].

            The Court denied Spirit’s motion to dismiss for lack of jurisdiction, finding that it has

  jurisdiction and declining to dismiss the claim against Spirit. [DE 74 at 2021-23]. Spirit asks the

  Court to reconsider its opinion due to an error of law. Gillett argues that motions for

  reconsideration are improper and the Court did not err as a matter of law. Although Spirit moved

  under Fed. R. Civ. P. 60(b)(6), the catch-all provision of Rule 60(b), the Court construes Spirit’s

  motion as one under Fed. R. Civ. P. 60(b)(1) to alter, amend, or vacate the Court’s order for a

  mistake of law or fact.




  1
      CTC Transportation Insurance Services, LLC (“CTC”).


                                                     2
Case 3:19-cv-00260-RGJ-LLK Document 110 Filed 01/04/21 Page 3 of 10 PageID #: 2819




          II.     DISCUSSION

          Federal Rule of Civil Procedure 60(b) provides that a court “may relieve a party or its

  legal representative from final judgment, order, or proceeding” for many reasons. Rule 60(b)

  provides that “[o]n motion and just terms, the court may relieve a party or its legal representative

  from a final judgment, order, or proceeding for the following reasons: (1) mistake, inadvertence,

  surprise, or excusable neglect . . . .” Relief under Rule 60(b)(1) is proper “in only two situations:

  (1) when a party has made an excusable mistake or an attorney has acted without authority, or (2)

  when the judge has made a substantive mistake of law or fact in the final judgment or order.”

  United States v. Reyes, 307 F.3d 451, 455 (6th Cir. 2002) (citing Cacevic v. City of Hazel Park,

  226 F.3d 483, 490 (6th Cir. 2000)).

          The issue here is whether the Court’s opinion denying Spirit’s motion to dismiss contained

  a substantive mistake of law or fact. Spirit argues that the Court’s finding did not accurately reflect

  Spirit’s position or the holding in AmSouth Bank v. Dale, 386 F.3d 763, 781 (6th Cir. 2004).

  Specifically, Spirit argues that the following paragraph, in denying Spirit’s motions to dismiss,

  reflects a mistake of law or fact:

          Even so, Spirit also acknowledges that “declaratory rights action . . . would not impair
          the operation of insurance insolvency law and that the McCarran–Ferguson Act
          therefore would not preclude the Court from exercising jurisdiction over the action.”
          [DE 36 at 476 (citing AmSouth Bank v. Dale, 386 F.3d 763, 781 (6th Cir. 2004) (“the
          threatened declaratory judgment actions against insolvent insurance companies for the
          purpose of evading liability in a threatened common-law coercive action by the
          insurance companies have only an attenuated connection to regulating the business of
          insurance”)]. Given the limited scope of the relief sought against Spirit, the Court has
          jurisdiction and will not dismiss the claim against Spirit.

  [DE 74 at 2023]. Spirit disputes this characterization of its reliance on AmSouth Bank as inaccurate.

  Spirit argues that although AmSouth Bank held that a declaratory action brought by banks could not

  impair the operation of the business of insurance so that the McCarran-Ferguson Act would reverse




                                                    3
Case 3:19-cv-00260-RGJ-LLK Document 110 Filed 01/04/21 Page 4 of 10 PageID #: 2820




  preempt federal jurisdiction, AmSouth Bank states the following in dicta that supports Spirit’s

  reverse preemption argument:

         Because state liquidation proceedings of insolvent insurers are exactly the sort of
         intricate state regulation on behalf of state-resident policyholders that these doctrines
         [McCarran-Ferguson Act reverse preemption and Burford abstention] are intended to
         protect, these arguments have some force when angry creditors attempt to sue insolvent
         insurance companies in federal court to jump ahead in the queue of claims, but they
         have less force here, where the insurance companies are themselves the natural
         plaintiffs, as Receivers vociferously argue.

  AmSouth Bank, 386 F.3d at 780. Further, Spirit disputes the Court’s implication that Gillett is

  merely seeking a declaratory judgment.

         The Court understands Spirit’s argument and citation to AmSouth Bank. The Court also

  understands and clarifies for purposes of this Order that Gillet is seeking a money judgment from

  Spirit, not only a declaration of rights. [DE 1-2; DE 35 at 404 n.15]. The Court sees two issues:

  (1) does Kentucky’s Insurers Rehabilitation and Liquidation Law (“IRLL”) reverse preempt, under

  the McCarran-Ferguson Act, this Court’s subject-matter jurisdiction?; and (2) if not reverse-

  preempted, should this Court exercise Burford abstention? For the reasons stated below, the IRLL

  does not reverse-preempt the Court’s subject-matter jurisdiction, but the Court exercises discretion

  under Burford to stay Gillett’s claim against Spirit pending resolution of the matter in the Nevada

  Liquidation Court.

         1. Is the Court’s jurisdiction over Gillett’s claim against Spirit reverse-preempted by the
         IRLL under the McCarren-Ferguson act?

         Defendant CTC removed this case to federal court based on diversity jurisdiction under

  28 U.S.C. § 1332. As discussed in the Court’s prior Order [DE 74 at 2009-11], the parties are

  diverse and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(b). Thus the Court has

  subject-matter jurisdiction to adjudicate this dispute. However, Spirit argues that because the




                                                  4
Case 3:19-cv-00260-RGJ-LLK Document 110 Filed 01/04/21 Page 5 of 10 PageID #: 2821




  IRLL vests exclusive jurisdiction to the Liquidation Court in Nevada, that under the McCarran-

  Ferguson act, this Court’s diversity jurisdiction is reverse-preempted by the IRLL.

          When a state law conflicts with a federal law, generally the federal law preempts the state

  law, rendering the state law without effect. U.S. Const. art. VI, cl. 2; Altria Group, Inc. v. Good,

  555 U.S. 70, 76 (2008). But the McCarran–Ferguson Act carved out an exception to this general

  rule when state laws regulate the “business of insurance.” 15 U.S.C. § 1011 et seq. Congress

  sought, under the Commerce Clause as derived in Article I, Section 8 of the United States

  Constitution, to prevent general federal laws from interfering with state insurance regulations.

  See AmSouth Bank v. Dale, 386 F.3d 763, 780 (6th Cir. 2004); Am. Ins. Ass’n v. Garamendi, 539

  U.S. 396, 428 (2003). McCarran–Ferguson establishes situations of “reverse preemption,” where

  a state law preempts the federal law. “No Act of Congress shall be construed to invalidate, impair,

  or supersede any law enacted by any State for the purpose of regulating the business of insurance,

  or which imposes a fee or tax upon such business, unless such Act specifically relates to the

  business of insurance . . .” 15 U.S.C. § 1012(b). In order for the McCarran–Ferguson Act to

  reverse preempt a federal law, (1) the state statute must have been enacted to regulate the business

  of insurance, (2) that federal statute must not specifically relate to the business of insurance, and

  (3) applying the federal law would “invalidate, impair, or supersede” the state statute. Humana

  Inc. v. Forsyth, 525 U.S. 299, 307 (1999).

         Kentucky adopted a comprehensive regulatory scheme for insurance. Nichols v. Vesta

  Fire Ins. Corp., 56 F. Supp. 2d 778, 780 (E.D. Ky. 1999). Kentucky’s IRLL requires that:

             In a liquidation proceeding in a reciprocal state against an insurer domiciled in
             that state, claimants against the insurer who reside within this state may file
             claims either with the ancillary receiver, if any, in this state, or with the
             domiciliary liquidator. Claims must be filed on or before the last dates fixed
             for the filing of claims in the domiciliary liquidation proceeding.




                                                   5
Case 3:19-cv-00260-RGJ-LLK Document 110 Filed 01/04/21 Page 6 of 10 PageID #: 2822




  KRS 304.33-570. Nevada and Kentucky are reciprocal states. [DE 11-1 at 179]. No ancillary

  receiver has been established in Kentucky. Spirit thus argues that only the Liquidation Court in

  Nevada has exclusive jurisdiction. Because the IRLL vests exclusive jurisdiction for matters

  relating to an insurance company’s liquidation, the McCarran–Ferguson doctrine reverse

  preempts the Court’s subject-matter jurisdiction. Further, Spirit notes that Gillett has submitted a

  claim for payment of the Sarman Judgment to the Liquidation Court, thus submitting to its

  jurisdiction. [DE 86 at 2183, Exh. 4].

         But the Sixth Circuit has suggested that Kentucky’s IRLL does not reverse-preempt the

  federal diversity jurisdiction statute. Atkins v. CGI Techs. & Sols., Inc., 724 Fed. App’x 383, 388

  (6th Cir. 2018) (“the district court's jurisdictional ruling, rejecting the Liquidator's argument that

  Kentucky's IRLL reverse-preempted the federal diversity jurisdiction statute, is consonant with

  Sixth Circuit law and the majority view among the circuits.”) AmSouth Bank, 386 F.3d at 783

  (“courts tend to look unfavorably on claims of McCarran–Ferguson preemption of . . . the removal

  statutes so as to insulate that action from the federal courts”); Dykhouse v. Corp. Risk Mgmt.

  Corp., No. 91-1646, 1992 WL 97952 *2 n.9 (6th Cir. May 8, 1992) (unpublished per curiam

  decision) (“although the McCarran–Ferguson Act indicated Congress’s intent to leave regulation

  of the insurance business largely to the states, there is no indication that Congress thereby

  intended to divest the federal courts of jurisdiction over state insurance claims”).

         Several Circuit Courts of Appeals and other federal district courts that have addressed this

  question have either rejected the argument or expressed doubt in applying McCarran–Ferguson

  to the federal diversity jurisdiction statute. Beam Partners, LLC v. Atkins, 340 F. Supp. 3d 627,

  641 (E.D. Ky. 2018) citing AmSouth Bank, 386 F.3d at 783; Hawthorne Savs. F.S.B. v. Reliance

  Ins. Co. of Ill., 421 F.3d 835, 843 (9th Cir. 2005), Gross v. Weingarten, 217 F.3d 208, 222 (4th




                                                    6
Case 3:19-cv-00260-RGJ-LLK Document 110 Filed 01/04/21 Page 7 of 10 PageID #: 2823




  Cir. 2000); Munich Am. Reins. Co. v. Crawford, 141 F.3d 585, 595–96 (5th Cir. 1998); Murff v.

  Prof’l Med. Ins. Co., 97 F.3d 289, 293 (8th Cir. 1996).

         After reviewing these cases, the Court does not believe that Kentucky’s IRLL reverse

  preempts this Court’s diversity jurisdiction under the McCarran-Ferguson act. Instead, the Court

  believes the better course is to stay Gillett’s claim against Spirit pending the Liquidation Court’s

  action in Nevada under Burford abstention.

         2. Should the Court exercise Burford abstention?

         Abstention under Burford v. Sun Oil Company, 319 U.S. 315 (1943) is appropriate (1)

  when there are difficult questions of state law bearing on policy problems of substantial public

  import whose importance transcends the result in the case then at bar; or (2) where the exercise

  of federal review of the question in a case and in similar cases would disrupt state efforts to

  establish a coherent policy with respect to a matter of substantial public concern. New Orleans

  Pub. Serv., Inc. v. Council of City of New Orleans (NOPSI), 491 U.S. 350, 361 (1989) (internal

  quotations and citation omitted).

          The Sixth Circuit has stated in an unpublished per curiam decision that “Burford

  abstention is appropriate to avoid considering questions regarding state liquidation proceedings

  in order to protect the state’s substantial interests in this regard, provided that no direct federal

  question is involved.” Dykhouse, No. 91–1646, 1992 WL 97952, at *3. Here, there is no federal

  question and the issue is whether Spirit must pay damages to Gillett under an insurance policy

  issued by Spirit to Sarman.

         Other federal courts have recognized Burford abstention as appropriate in a cases against

  insurance companies involved in state liquidation proceedings. See e.g., Callon Petro. Co. v.

  Frontier Ins. Co., 351 F.3d 204, 209 (5th Cir. 2003) (“We can certainly agree that, had the




                                                   7
Case 3:19-cv-00260-RGJ-LLK Document 110 Filed 01/04/21 Page 8 of 10 PageID #: 2824




  Superintendent timely moved the district court to dismiss or stay this action on Burford grounds,

  it would have been proper, if not obligatory, for the district court to have done so.”); Lac

  D'Amiante du Quebec, Ltee v. Am. Home Assur. Co., 864 F.2d 1033, 1048 (3rd Cir.1988)

  (“[Burford] abstention and stay or dismissal [is] appropriate in the circumstance of a suit against

  an insurer in liquidation proceedings.”) See, e.g., Property and Casualty Ins. Ltd. v. Central Nat’l

  Ins. Co. of Omaha, 936 F.2d 319, 321 n. 3 (7th Cir.1991); Martin Ins. Agency Inc. v. Prudential

  Reinsurance Co., 910 F.2d 249, 254 (5th Cir.1990) (action brought in federal court against

  insolvent insurer not properly dismissed for lack of jurisdiction; instead, use Burford abstention);

  Grimes v. Crown Life Ins. Co., 857 F.2d 699, 702 (10th Cir. 1988) (McCarran–Ferguson Act did

  not intend to divest federal courts of jurisdiction in diversity cases), cert. denied, 489 U.S. 1096

  (1989); Sonic Automotive, Inc. v Chrysler Insurance Co., No. 1:10-cv-717, 2012 WL 6170825 at

  *2 (S.D. Ohio Dec. 11, 2012) (Burford abstention exercised to stay case against insurance

  company involved in state liquidation proceedings).

         The decision from Emons Indus., Inc. v. Liberty Mut. Fire Ins. Co., 545 F. Supp., 186

  (S.D.N.Y. 1982) is persuasive. There, Plaintiff Emons Industries, Inc. (“Emons”) brought a

  declaratory rights action against Reserve Insurance Company (“Reserve”) seeking a declaration

  that Reserve was contractually obligated under a policy of liability insurance to indemnify Emons

  for certain products liability judgments. Emons Indus., Inc. 545 F. Supp. 185 at 185–86. The basis

  of subject-matter jurisdiction was diversity. Id. Reserve, an Illinois insurance company, was

  found insolvent and placed in liquidation under Illinois’ version of the IRLL four years after

  Emons sued Reserve for a declaration of right. Id. at 190-91. The federal district court stayed

  Emons’ declaratory rights claims against Reserve, over Emons’ objection, because “where a claim

  is asserted in a New York action against a foreign insurer which is in receivership but where no




                                                   8
Case 3:19-cv-00260-RGJ-LLK Document 110 Filed 01/04/21 Page 9 of 10 PageID #: 2825




  ancillary receiver has been appointed in New York, that claim must be adjudicated in the insurer’s

  domiciliary state.” Id. at 191. The Court emphasized that Illinois’ Uniform Insurers Liquidation

  Act’s purpose is to provide a “‘uniform, orderly and equitable method of making and processing

  claims against (a) defunct insurer . . .’” Id. at 190.

          Upon consideration of the parties’ briefs on Spirit’s motion for reconsideration, this Court

  will stay Gillett’s claims against Spirit under the Burford abstention doctrine. In the context of a

  complaint seeking “both equitable [relief] and money damages,” as in this case, “a federal court’s

  discretion to abstain from exercising jurisdiction does not extend so far as to permit a court to

  dismiss or remand, as opposed to stay, an action at law.” Gray v. Bush, 628 F.3d 779, 785 (6th

  Cir. 2010) citing Superior Beverage Co., Inc. v. Schieffelin & Co., 448 F.3d 910, 913–14 (6th

  Cir.2006). But “the power to stay proceedings is incidental to the power inherent in every court

  to control the disposition of the causes on its docket with economy of time and effort for itself,

  for counsel, and for litigants.” Id. at 785 (citation omitted). For these reasons, the Court will stay

  Gillett’s claims against Spirit pending conclusion of the liquidation proceedings in Nevada.

          III.      CONCLUSION

          For these reasons, having considered the above motion, it is ORDERED as follows:

          (1) Spirit’s Motion to Reconsider [DE 86] is GRANTED IN PART as set forth above;

          (2) The Court AMENDS the last paragraph of Section II.B.7 of its prior ruling on Spirit’s

                 motion to dismiss [DE 74 at 2023] with this Order;

          (3) Spirit’s motion for a hearing [DE 103] is DENIED;

          (4) Gillett’s claims against Spirit are STAYED pending the conclusion of the liquidation

                 proceedings pending in the Eighth Judicial District Court of the State of Nevada, Clark

                 County, Nevada, Case No. A-XX-XXXXXXX-B, Dept. No 27.




                                                      9
Case 3:19-cv-00260-RGJ-LLK Document 110 Filed 01/04/21 Page 10 of 10 PageID #: 2826




                                             January 4, 2021




      Copies to: Counsel




                                        10
